Citation Nr: 1700605	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  09-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for angioedema, to include swelling of hands, feet, face, lips, throat and tongue (also claimed as coughing and hives). 

2.  Entitlement to service connection for a heart disability (claimed as cardiovascular and chest pains), to include as secondary to service-connected allergic rhinitis.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected allergic rhinitis.

4.  Entitlement to service connection for a disability manifested by headaches and memory loss (claimed as neurosensory problems), to include as secondary to service-connected allergic rhinitis. 

5.  Entitlement to a rating in excess of 30 percent for seborrheic dermatitis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to an effective date prior to January 24, 2008, for the award of a 30 percent rating for seborrheic dermatitis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, September 2011 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of those proceedings is of record.
The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  Thus, the issue of entitlement to an increased rating for seborrheic dermatitis is stayed pending further judicial action.

The issues of entitlement to service connection for a disability manifested by headaches and memory loss, a heart disability and hypertension, entitlement to an earlier effective date for the award of an increased rating for seborrheic dermatitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not sustained any additional disability that was proximately caused by or due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or an event not reasonably foreseeable in connection with VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for angioedema, to include swelling of hands, feet, face, lips, throat and tongue (also claimed as coughing and hives), are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

In October 2010, the Veteran filed a claim for benefits under 38 U.S.C.A. § 1151 for an increase in severity of his service-connected rhinitis with associated angioedema.  He states that at one point he was prescribed fosinopril and had a reaction to the medication, which included an increase in rhinitis symptoms, coughing, hives, and swelling of hands feet, face, lips, throat and tongue.  The Veteran indicates that he reported these symptoms and the medication was changed.  Subsequently, the newly prescribed medication ran out, and he again was prescribed fosinopril and again began experiencing the above symptoms.  He then had his medication changed by a Dr. Goodman and was seen at the Birmingham VA Medical Center (VAMC) allergy clinic in January 2006.  

In a December 2010 statement, the Veteran claimed that in January 2006 VA changed his heart medication from irbesartan to valsartan and because of the change there was an exacerbation of rhinitis, including headaches for months at a time on a daily basis, profuse rhinorrhea accompanied by nasal congestion, sore throat and infections, shortness of breath, chest tightness, episodes of falling and bouts of coughing. 

In his formal appeal, the Veteran stated he was still being treated for severe coughing, hives, swelling of hands feet, face, lips, throat, and tongue and rhinitis due to his allergic reaction to fosinopril.  The Veteran also stated that he had an allergic reaction to fluticasone, a temporary replacement for his prescribed flunisolide, and that this has caused his current problems.

At his Board hearing, the Veteran reported he was given blood pressure medication by a private doctor, which ran out.  The Veteran then received a replacement medication that caused no problems but also ran out.  The Veteran then received a third medication from the pharmacy, which caused coughing, lip swelling, hand swelling, and ankle swelling.  He reported that he told the doctor about the symptoms and the change in the medication and that the doctor stated that he did not change the medication but that the pharmacist must have sent different medication.  The Veteran reported that he was currently taking medication to keep the swelling down.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Applicable Law

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Compensation may be awarded where a Veteran suffers an additional disability that is not the result of the Veteran's willful misconduct, and was caused by VA hospital care, medical or surgical treatment, or examination, where the proximate cause of the additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.  Benefits under 38 U.S.C.A. § 1151(a) require actual causation, not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident, in which the claimed disease or injury was sustained, is compared to his condition after such treatment.  38 C.F.R. § 3.361(b).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d). 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

III.  Relevant Factual Background

Medical records show the Veteran being prescribed fosinopril, an ACE inhibitor, and irbesartan for blood pressure at least as early as October 2003 and likely since at least 1999 for the fosinopril. 

VA treatment records show a report of a slight cough with fosinopril in January 2005. 

A January 19, 2006 prescription pad note from a private treatment provider states that the Veteran has a history of angioedema on fosinopril and that fosinopril may be contributing to his rhinitis symptoms.  The note recommended discontinuing fosinopril.

A VA allergy clinic consult the same day shows that the treatment provider recommended discontinuing fosinopril on the basis that the Veteran had an episode of angioedema and also that it might help decrease his rhinitis symptoms.  The Veteran specifically denied any drug allergies at that visit.  The provider noted that the fosinopril may contribute to blockage but it was unlikely that it was contributing significantly to his rhinorrhea.  The Veteran also reported at that time that flunisolide caused significant burning and he wondered if he could have developed an infection subsequent to using it.  

January 2006 VA treatment records also show the Veteran was prescribed valsartan as a replacement for irbesartan.

July 2007 VA treatment records show the Veteran noted to have had a historical pharmacologic reaction to fosinopril as documented in a January 2006 note.

January 2008 VA medical records show the Veteran's private physician was discontinuing valsartan due to a persistent cough.  

February 2010 records show the Veteran was prescribed fluticasone as a replacement for flunisolide.

In June 2011, VA requested a medical opinion regarding the Veteran's claim. The examiner noted that there is no way to tell, based on the Veteran's statements and medical evidence of record, precisely when his episode of angioedema occurred, but that there is no mention in the record prior to January 2006 that the Veteran was allergic to fosinopril or had any complications from taking it, such as hives or swelling of the hands, face, lips throat and tongue. The examiner found no progress note to indicate that the Veteran was ever admitted or received treatment for an allergic reaction to any medication prescribed by VA.  The examiner discussed that the Veteran was noted as being allergic to fosinopril after January 2006, but there would have been no way to know of the Veteran's allergy prior to this time, as the Veteran was listed as having no allergies.  The examiner therefore concluded that there was no evidence of neglect, inadequate procedure, training or other issues of substandard care as related to the Veteran's claim. 

IV. Analysis and Findings

The Board finds that compensation under 38 U.S.C.A. § 1151 is not warranted.  The Veteran asserts that he has additional disability in the form of angioedema and/or a worsening of his service-connected rhinitis as a result of being prescribed fosinopril, valsartan, fluticasone and a fourth undisclosed medication.  For the reasons that follow, the Board finds that the criteria for compensation under 38 C.F.R. § 1151 are not met.

With regard to fosinopril, the Veteran sustained an episode of angioedema at some point during or prior to January 2006, which was linked to his use of that medication.  However, there does not appear to be further occurrence of angioedema following discontinuation of the medication in January 2006.  
Moreover, there is no medical evidence to suggest that the Veteran's use of fosinopril permanently worsened his service-connected rhinitis beyond its normal course of progression.  The record reflects he utilized fosinopril for many years prior to 2006, and while the there was a single note of a slight cough related to the drug and some hope that discontinuance might help alleviate some of his rhinitis symptomatology, the record does not show that the Veteran's rhinitis materially improved following discontinuance of the fosinopril or was materially worsened beyond its normal course of progression by the use of fosinopril.  Instead, VA treatment records note that it was unlikely that the fosinopril was materially contributing to the Veteran's rhinorrhea.  

Critically, even assuming the presence of additional disability in the form of one episode of angioedema and/or increased rhinitis symptomatology (including persistent coughing), the only competent opinion of record indicates that any such additional disability was not the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

As to the prescription of fluticasone, the medical records do not indicate any additional disability from taking fluticasone at any point during the appeal period.  Indeed, the Veteran was still being prescribed fluticasone as of November 2015, and there is no mention from the Veteran or his treatment providers in his medical records that he has suffered any problematic symptomatology due to such usage.    

Similarly, as to the Veteran's use of valsartan, the record does not show that use of the drug led to additional disability.  While the drug was discontinued due to a persistent cough by the Veteran's private treatment provider, the evidence of record indicates that the Veteran reported chronic ongoing coughing associated with rhinitis well prior to his transition from irbesartan to valsartan in 2006 and many years after discontinuing valsartan in 2008.  See, e.g.,  July 2004, August 2004, October 2004, January 2005, November 2005, January 2006, May 2006, June 2007, November 2007, March 2013, May 2013, August 2013, February 2014, November 2014, and February 2015 VA treatment records.  

As to his specific contention of a pharmacist erroneously providing him with a medication that caused angioedema, the Veteran has not identified the name of the medication nor an approximate date for this incident, and the record does not disclose any such error by VA personnel, to include a doctor's statement that a pharmacist sent an incorrect medication.  Instead, the only instance of angioedema of record was linked to use of fosinopril, as noted above.  Accordingly, his contention is without merit.

As to the Veteran's assertions of VA negligence, while he is competent to report observable symptomatology, he lacks the medical training and expertise necessary to determine whether he sustained additional disability due to use of fosinopril, fluticasone or valsartan and/or the medically appropriate standard of care.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In sum, as there is no competent evidence suggestive of an additional disability or permanent worsening of the Veteran's service-connected disabilities owing to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the preponderance of the evidence is against the Veteran's claim.  Accordingly, compensation under 38 C.F.R. § 1151 is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for angioedema, to include swelling of hands, feet, face, lips, throat and tongue (also claimed as coughing and hives), is denied.


REMAND

As the Veteran testified that he was hospitalized at Camp Mosier in South Korea for headaches, an attempt to locate these records should be made on remand.  

Additionally, he described treatment from private providers as to the conditions on appeal that may not be of record.  The Veteran should be invited to submit these records or be provided the opportunity to identify the treatment providers or facilities where these records are located along with the appropriate release forms so that VA might request them.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Any outstanding VA treatment records should also be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Moreover, the Veteran has been diagnosed during the appeal period with coronary artery disease and hypertension and contends that these conditions, along with headaches and memory loss are either due to exposure to environmental irritants in service or to his service-connected rhinitis.  As such, an examination is necessary in order to make a decision on these claims.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The issue of entitlement to a TDIU is inextricably intertwined to the outcome of the Veteran's remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue) overruled on other grounds by Tyrues v. Shinseki, 23 Vet.App. 166 (2009) (en banc).  Therefore, the issue is remanded pending the outcome of the above development. 

Furthermore, in January 2009, the Veteran requested an earlier effective date for his increased disability rating for seborrheic dermatitis, which was established at 30 percent in a December 2008 rating decision.  The AOJ, however, has not yet issued a Statement of the Case (SOC) with respect to the issue of entitlement to an earlier effective date.  Under these circumstances, the Board is obliged to remand the issue to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).\
Finally, VA has received new evidence since the most recent SOC in December 2015, including pertinent Social Security Administration (SSA) disability records.  As no waiver of consideration has been received for this evidence, and the VA Form 9 addressing his service connection claim was received before February 2, 2013, it must first be addressed by the AOJ in relation to those claims on remand.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154 , § 501, 126 Stat. 1165, 1190; 38 C.F.R. §§ 19.37(a), 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain separately stored hospitalization records at Camp Mosier in June 1967. 

Any negative responses should be associated with the claims file.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records not already of record that are related to the conditions on appeal, to include any outstanding records from Drs. Ehsan and Kamran.  All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such and provided with an opportunity to submit such reports.  

3.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

4.  Then schedule the Veteran for an examination to determine the nature and etiology of any disability manifested by headaches and memory loss.  The examiner should review the claims file.  All indicated studies should be performed and all findings should be reported in detail. The examiner should address the following:

(a) Diagnose all disabilities manifested by headaches and memory loss.  In this regard, please note that the Veteran reports an onset of memory loss symptoms when experiencing a vascular headache.  

(b) For any disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) such disability:

1. had its onset in or is otherwise the result of service, to include exposure to chemicals (including paint thinners and diesel fuel) while working in the motor pool and/or secondhand cigarette smoke;
2. is caused by his service-connected rhinitis; or
3. has been aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected rhinitis.  In this regard, please note that the Veteran reports an increase in headache/memory loss symptoms when experiencing an exacerbation of his rhinitis.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

A robust rationale should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5.  Then schedule the Veteran for an examination to determine the nature and etiology of any heart disability, including hypertension.  The examiner should review the claims file.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should address the following:

(a) Diagnose all heart disabilities, including coronary artery disease and hypertension.  

(b) For any disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) such disability:

1. had its onset in or is otherwise the result of service, to include exposure to chemicals (including paint thinners and diesel fuel) while working in the motor pool and/or secondhand cigarette smoke;
2. is caused by his service-connected rhinitis; or
3. has been aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected rhinitis.  In this regard, please note that the Veteran reports a flare in cardiovascular symptoms when experiencing an exacerbation of his rhinitis.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.
A robust rationale should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6.  Issue an SOC regarding the Veteran's claim for an earlier effective date for his 30 percent disability rating for seborrheic dermatitis.

7.  Then readjudicate the remaining issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


